Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628).
Schreiber teaches a dental instrument comprising a fluid driven handpiece (see par. 4 of translation, turbine drive element for use in dentistry), a source of fluid (it is noted that in order to drive the turbine in the dental instrument, it must have a source of fluid), a controller (see par. 4, such that the foot switch turns the tool on and off and regulates the speed of the rotary instrument, it must have a controller), a second sensor (par. 4,12, 13, 17, i.e. the foot switch) which controls the flow of the fluid (such that the sensor turns the instrument on and off and controls the speed, therefore, it is controls the flow of the fluid since a turbine instrument is driven by fluid and if no fluid is provided, the instrument is off and depending on the amount of fluid provided, the speed 
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve 54 (par. 23), a controller 59 in electrical communication with the valve 54 and a second sensor 52 (such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the second sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30) and wherein the second sensor 52 is configured for attachment to a shoe (see fig. 2, such that in use the user’s shoe is attached to the pedal comprising the second sensor). It would have been 
Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow and the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby operating the handpiece and the second sensor 20 in communication with the controller (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5, the controller being the voltage), the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece (col. 2, ll. 9-18, 55-68, col. 3, ll. 8-20, 49-63, col. 4, ll. 1-5) and wherein the second sensor is configured to be attached to a shoe (such that in use, the foot pedal with the sensor is attached to a shoe of the user). It would have been obvious to one having ordinary skill 
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The spray on / off function is provided for the sensors…The sensors 3.3 arranged opposite are also activated by tilting the right / left operated and perform the function “spray on / off”, therefore since the source of fluid is controlled, the handpiece obviously has a valve in order to control the fluid flow) and a second sensor in communication with the controller, wherein the second sensor is attached to a cover 1.1-1.6 for slipping over a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a shoe as taught by Schreiber/Krieger/Leiberich with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the sensor to be used by a plurality of users with different shoe sizes. Such that by make the sensors removable from the shoe, the user can easily attach the sensor to their own shoe to control the instrument.    
With respect to claim 2, Schreiber teaches the second sensor controlling the speed of the instrument, which therefore teaches controlling the fluid flow since it is well known that a turbine dental instrument is controlled by fluid flow, such that the higher the fluid flow the faster the instrument will rotate and the less fluid flow the slower the 
Leiberich teaches the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that the fluid flows at different speeds (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the sensor which controls the variable speed control valve taught by Schreiber/Krieger with the sensor of Leiberich to control the valve to move between additional positions intermediate the first and second positions in order to allow the user to easily control the different positions of the valve. It is noted that the combination of references would teaches the limitation of driving the handpiece at different speeds such that the handpiece of Schreiber/Krieger when modified with the sensor controlling the valve to have several positions of Leiberich would result in the handpiece of Schreiber/Krieger being driven at different speeds (see detailed explanation above).   
With respect to claim 4, Krieger/Schreiber teaches the invention as substantially claimed and discussed above in detail including the variable speed control, however, does not specifically teach the valve is a metering valve in fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions.
Leiberich teaches the valve is a metering valve is fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57, see cited art showing the valve of Leiberich is a type of metering valve). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the sensor which controls the variable speed control valve taught by Schreiber/Krieger with the sensor of Leiberich to control the valve to move between additional positions intermediate the first and second positions in order to allow the user to easily control the different positions of the valve. It is noted that the combination of references would teaches the limitation of driving the handpiece at different speeds such that the handpiece of Schreiber/Krieger when modified with the sensor controlling the valve to have several positions of Leiberich would result in the handpiece of Schreiber/Krieger being driven at different speeds (see detailed explanation above).   
Schreiber further teaches with respect to claim 8, wherein the second sensor is in wireless communication with the controller (see par. 4, 13, 17, such that the wireless signal controls the instrument, therefore, it is in communication with a controller).
With respect to claim 9, Schreiber/Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the wireless communication is encrypted.
Lehmann teaches the second sensor within the wireless communication is encrypted (see pg. 2, par. 7 of the translation “the data transmission between the shoe and the evaluation unit, possibly also in coded form, is guaranteed in order to exclude a disturbance function”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the wireless communication taught by Schreiber/Krieger/Leiberich with an encrypted wireless communication as taught by Lehmann in order to provide a secure wireless connection. 
With respect to claim 10, Schreiber/Krieger/Leiberich teaches the invention as substantially claimed and discussed above including Schreiber teaching the sensor is located on a shoe, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
With respect to claim 11, Schreiber teaches the sensor is on the heel of a shoes (see figs.), however, does not specifically teach the cover is dimensioned to be secured to a heel of a shoe. 
Lehmann teaches a cover to be attached to a shoe comprising a sensor. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Schreiber/Krieger/Leiberich/Lehmann to provide the cover comprising the sensor dimensioned to be attached to the heel of a shoe in order to provide the desired placement of the sensor on the shoe.  
With respect to claim 12, Schreiber teaches the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter (see pars. 2-3 of translation, such that the sensor is a piezo film used as a pressure sensor, further pars. 12-17 regarding the sensor in electrical communication with a transmitter, i.e. the antenna). 
With respect to claim 29, Schreiber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second sensor comprises logic to prevent actuation of the valve when the second sensor is turned off.
Krieger teaches the second sensor comprises logic to prevent actuation of the valve when the second sensor is turned off (see par. 29, such that when the sensor is turned off, i.e. no pressure is applied, the tool is turned off, therefore, the valve is not actuated since the actuation of the valve is what drive the instrument). It would have been obvious to one having ordinary skill in the art to modify the fluid driven handpiece taught by Schreiber with the specifics of the controller, valves and sensor as discussed above in detail and taught by Krieger in order to better control the instrument within a present range.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) as applied to claim 1 above, and further in view of Rothenwaender et al. (2014/0120496).
Schreiber/Krieger/Leiberich/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor is 
Leiberich teaches with respect to claim 2 the sensor is configured to cause the valve to move between one or more additional positions intermediate the first positions and the second position such that the fluid flows at different speeds (col. 3, ll. 8-20). It would have been obvious to one having ordinary skill in the art before the effective filling date of invention to modify the actuator of the valve as taught by Schreiber/Krieger with the solenoid coil as taught by Leiberich in order provide an actuator which can be adjusted in response to a varied input to control the flow. Schreiber/Krieger/Leiberich/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the different speeds driving the handpiece at different speeds.
Rothenwaender teaches the dental instrument wherein the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second positon such that the fluid flows at different speeds thereby driving the handpiece at different speeds (pars. 7, 10, 17, 22). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Krieger/Leiberich/Lehmann to include the valve being adjustable to several different setting to allow the user to control the speed of the handpiece as several different speeds within a desired range.   
With respect to claim 4, Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the valve is a metering valve 
Leiberich teaches the valve is a metering valve is fluid communication with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions (see abstract, “Flow is variable over the range of 0 to maximum flow and varies linearly with the voltage applied to the solenoid coil”, col. 3, ll. 8-57). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the sensor which controls the variable speed control valve taught by Krieger with the sensor of Leiberich to control the valve to move between additional positions intermediate the first and second positions in order to allow the user to easily control the different positions of the valve.

Claims 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) as applied to claim 1 above, and further in view of Mangelberger et al. (2017/0100015).
Schreiber/Krieger/Leiberich/Lehmann teaches the dental instrument as substantially claimed and discussed above including Krieger teaches a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven 
Mangelberger teaches with respect to claim 5, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 6, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 7, wherein the one or more electrical wires of the handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the handpiece and a receiver coil of the umbilical (par. 7, 15, 23, 34, claim 3, such that the coils transmit and receive energy, one is a transmitter and one is a receiver). It would have been obvious to one having ordinary skill in the art at the time .  


Claim(s) 13, 15 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Lehmann (WO 2007/051628).
Schreiber teaches a dental instrument comprising a fluid driven handpiece (see par. 4 of translation, turbine drive element for use in dentistry), a source of fluid (it is noted that in order to drive the turbine in the dental instrument, it must have a source of fluid), a controller in communication with a sensor (see par. 4, such that the foot switch turns the tool on and off and regulates the speed of the rotary instrument, it must have a controller that received the signal from the sensor within the footswitch), the sensor being a wireless device and on a shoe (par. 4,12, 13, 17, i.e. the foot switch, figs.), the sensor controls the flow of the fluid (such that the sensor turns the instrument on and off and controls the speed, therefore, it is controls the flow of the fluid since a turbine instrument is driven by fluid and if no fluid is provided, the instrument is off and depending on the amount of fluid provided, the speed is controlled). Schreiber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the fluid driven handpiece is in fluid communication with a valve, the source of fluid is in fluid communication with the valve, the controller is in electrical communication with the valve and the sensor, wherein the sensor is configured to cause 
Krieger discloses a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve (par. 23), a controller 59 in electrical communication with the valve 54 and a sensor 52 (such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the sensor comprise a wireless device configured for attachment to a shoe (see pars. 15, 27, 30, fig. 2, such that in use the shoe is connected to the foot pedal containing the sensor), wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30). It would have been obvious to one having ordinary skill in the art to modify the fluid driven handpiece taught by Schreiber with the specifics of the controller, valves and sensor as discussed above in detail and taught by Krieger in order to better control the instrument within a present range.  Schreiber/Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor is attached to a cover for slipping over a shoe.   
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The 
With respect to claim 12, Schreiber teaches the second sensor comprises a wireless device that comprises a pressure sensor in electrical communication with a transmitter (see pars. 2-3 of translation, such that the sensor is a piezo film used as a pressure sensor, further pars. 12-17 regarding the sensor in electrical communication with a transmitter, i.e. the antenna). 
Schreiber further teaches with respect to claim 21, wherein the second sensor is in wireless communication with the controller (see par. 4, 13, 17, such that the wireless signal controls the instrument, therefore, it is in communication with a controller).
With respect to claim 22, Schreiber/Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the wireless communication is encrypted.
Lehmann teaches the second sensor within the wireless communication is encrypted (see pg. 2, par. 7 of the translation “the data transmission between the shoe and the evaluation unit, possibly also in coded form, is guaranteed in order to exclude a disturbance function”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the wireless communication taught by Schreiber/Krieger with an encrypted wireless communication as taught by Lehmann in order to provide a secure wireless connection. 
With respect to claim 23, Schreiber/Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Lehmann teaches the cover is dimensioned to be secured to a toe of a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a shoe as taught by Schreiber/Krieger with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the sensor to be used by a plurality of users with different shoe sizes. Such that by make the sensors removable from the shoe, the user can easily attach the sensor to their own shoe to control the instrument.    
With respect to claim 24, see claim 15 above. 
 

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Lehmann  as applied to claim 13 above, and further in view of Rothenwaender et al (2014/0120496).
With respect to claims 14 and 17, Schreiber teaches the second sensor controlling the speed of the instrument, which therefore teaches controlling the fluid flow since it is well known that a turbine dental instrument is controlled by fluid flow, such that the higher the fluid flow the faster the instrument will rotate and the less fluid flow the slower the instrument will rotate (see par. 4 of translation regarding the sensor controlling drive elements for turbines and regulating the speed of the instrument), Krieger further teaches the flow through the valve controlling the speed of the handpiece and the speed being variable (see abstract, pars. 10-11, 15, 27 regarding the variable speed being controlled by the valve and the speed being variable), however, Schreiber/Krieger/Lehmann does not specifically teach the sensor is configured to cause the valve to move between one or more additional positions intermediate the first and the second positions such that the fluid flows at different speeds thereby driving the handpiece at different speeds and the valve is a metering valve in fluid compunction with the fluid driven handpiece, the sensor being configured to cause the metering valve to move to the one or more additional positions.  
Rothenwaender teaches with respect to claim 14, a dental handpiece 1 comprising a sensor is configured to cause the valve to move between one or more additional positions intermediate the first and the second positions such that the fluid flows at different speeds thereby driving the handpiece at different speeds (see par. 7 regarding selectable positions) and with respect to claim 17,  the valve is a metering valve in fluid communication with the fluid driven handpiece, the sensor being .   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Lehmann (WO 2007/051628) as applied to claim 13 above, and further in view of Leiberich (4,373,699).
Schreiber/Krieger/Lehmann teaches the invention as substantially claimed and discussed above however, does not specifically teach the instrument further comprises a second sensor in communication with the controller, the second sensor being configured to cause the valve to move between the first position in which fluid cannot flow form the source of fluid to the handpiece and the second position in which fluid flows form the source of fluid to the handpiece thereby driving the handpiece.
 Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow and the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby .

Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Lehmann (WO 2007/051628) as applied to claim 13 above, and further in view of Mangelberger et al. (2017/0100015).
Schreiber/Krieger/Lehmann teaches the dental instrument as substantially claimed and discussed above including Krieger teaching a supply line 30 and an electrical line 34 positioned within the fluid driven handpiece and the lines being connected to external sources (see fig. 1A), however, does not specifically teach an umbilical configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more 
Mangelberger teaches with respect to claim 18, a dental instrument comprising one or more supply lines (par. 40) and one or more electrical lines (par. 37) positioned within the handpiece, an umbilical 3 configured to receive  one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the handpiece (see fig. 1, pars. 36-37 regarding electrical contacts, which includes wires and attaching the umbilical to the handpiece, par. 40 regarding the connection of a fluid source). Mangelberger further teaches with respect to claim 19, the one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more electrical wires of the umbilical via stationary contact pads 14 on a distal face of the handpiece and contact bumps 15 on a proximal face of the umbilical (par. 37) and with respect to claim 20, wherein the one or more electrical wires of the handpiece are selectively attachable to the one or more electrical wires of the umbilical via a transmitter coil of the handpiece and a receiver coil of the umbilical (par. 7, 15, 23, 34, claim 3, such that the coils transmit and receive energy, one is a transmitter and one is a receiver). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the dental instrument of Schreiber/Krieger/Lehmann with the .  



Claims 25-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Leiberich (4,373,699) in view of Lehmann (WO 2007/051628) in view of Rothenwaender et al. (2014/0120496). 
Schreiber teaches a dental instrument comprising a fluid driven handpiece (see par. 4 of translation, turbine drive element for use in dentistry), a source of fluid (it is noted that in order to drive the turbine in the dental instrument, it must have a source of fluid), a controller (see par. 4, such that the foot switch turns the tool on and off and regulates the speed of the rotary instrument, it must have a controller), a second sensor in communication with the controller (par. 4,12, 13, 17, i.e. the foot switch, it is noted that the sensor controls the handpiece, therefore, it is communication with a controller) which controls the flow of the fluid (such that the sensor turns the instrument on and off and controls the speed, therefore, it is controls the flow of the fluid since a turbine instrument is driven by fluid and if no fluid is provided, the instrument is off and depending on the amount of fluid provided, the speed is controlled), wherein the second sensor is attached to a shoe (see figs.). Schreiber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the fluid driven handpiece is in fluid communication with a valve, the source of fluid is in fluid 
Krieger teaches a dental instrument comprising a fluid driven handpiece 10 in fluid communication with a valve 54 (see abstract regarding fluid driven), a source of fluid in fluid communication with the valve (par. 23), a controller 59 in electrical communication with the valve 54 and a sensor 52 (the claimed second sensor, such that the food pedal has a sensor to detect amount of displacement and send the proper signal, pars. 15, 27, 30, claims 1, 12-13, abstract), wherein the second sensor is configured to cause the valve to move between a first position in which fluid cannot flow from the source of fluid to the handpiece and a second position in which fluid flows form the source of the fluid to the handpiece thereby driving the handpiece (pars. 15, 27, 30), wherein the second sensor is configured to attachment to a shoe (such that the foot pedal is connected to the user of the user during use), one or more supply lines 30 and 
Leiberich teaches a dental instrument (col. 2, ll. 1-2, “dental instrument”) in fluid communication with a valve, a source of fluid 14 in fluid communication with the valve and a controller in electrical communication with the valve and a sensor 18 positioned on the handpiece, wherein the sensor is configured to cause the valve to move between a first position in which fluid cannot flow and the source of fluid to the handpiece and a second position in which fluid flows form the source of fluid to the handpiece thereby 
  Lehmann teaches a dental instrument comprising a handpiece, a valve and a source of fluid in communication with the valve (see translation regarding fig. 2a “The spray on / off function is provided for the sensors…The sensors 3.3 arranged opposite are also activated by tilting the right / left operated and perform the function “spray on / 
Rothenwaender teaches a dental instrument 13 comprising supply lines 12 and electrical wires (electrical connection for the speed measuring means 6) and an umbilical (such that connection 14 is where the umbilical attaches which includes elements 7/6/5) configured to receive one or more supply lines and one or more electrical wires, the umbilical selectively attachable to a distal end of the fluid driven handpiece, wherein the one or more supply lines and one or more electrical wires of the fluid driven handpiece are selectively attachable to the one or more supply lines and one or more electrical wires of the umbilical (see fig. 8, par. 28 regarding the controlling 
Schreiber/Krieger teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claims 26-27, the actuator of the valve is a solenoid coil that actuates the valve and the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second position such that additional positions intermediate the first position and the second position such that the fluid flows at different speeds thereby driving the handpiece at different speeds.
Leiberich teaches with respect to claim 26, the dental instrument wherein the actuator of the valve is a solenoid coil that actuates the valve (col. 1, ll. 37-61, col. 2, ll. 19-24, col. 3, ll. 8-20) and with respect to claim 27 the sensor is configured to cause the valve to move between one or more additional positions intermediate the first positions and the second position such that the fluid flows at different speeds (col. 3, ll. 8-20). It would have been obvious to one having ordinary skill in the art before the effective filling date of invention to modify the actuator of the valve as taught by Schreiber/Krieger with the solenoid coil as taught by Leiberich in order provide an actuator which can be adjusted in response to a varied input to control the flow. Schreiber/Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the different speeds driving the handpiece at different speeds.
Rothenwaender teaches with respect to claim 27, the dental instrument wherein the sensor is configured to cause the valve to move between one or more additional positions intermediate the first position and the second positon such that the fluid flows at different speeds thereby driving the handpiece at different speeds (pars. 7, 10, 17, 22). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Schreiber/Krieger/Leiberich in include the valve being adjustable to several different setting to allow the user to control the speed of the handpiece as several different speeds within a desired range.   
With respect to claim 28, Schreiber/Krieger/Leiberich teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cover is dimensioned to be secured to a toe of a shoe.
Lehmann teaches the cover is dimensioned to be secured to a toe of a shoe (see figs. 4-9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the second sensor in a shoe as taught by Schreiber/Krieger with the second sensor within a cover for slipping over a shoe as taught by Lehmann in order to allow the sensor to be used by a plurality of users with different shoe sizes. Such that by make the sensors removable from the shoe, the user can easily attach the sensor to their own shoe to control the instrument.
Schreiber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second sensor comprises logic to prevent actuation of the valve at start-up.
Krieger teaches the second sensor comprises logic to prevent actuation of the valve at start-up (see pars. 29-30, such that at start-up, i.e. when the upper and lower .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (DE 19832512) in view of Krieger (2008/0102418) in view of Lehmann (WO 2007/051628)  as applied to claim 13 above, and further in view of Angerer et al. (2013/0289760).
Schreiber/Krieger/Lehmann teaches the invention as substantially claimed and discussed above, however, does not specifically teach the sensor comprises a vibratory feedback device for indicating activation of the sensor by a user.
Angerer teaches a sensor for activating a tool, wherein the sensor is worn by the user and comprises a vibratory feedback device for indicating activation of the sensor by a user (see par. 47). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify they sensor taught by Schreiber/Krieger/Lehmann to includes a vibratory feedback device as taught by Angerer in order to alert that user that the device has been activated.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
The applicant argues that the prior art of Krieger in view of Leiberich in view of Lehmann would not result in the claimed sensor with a cover for slipping over a shoe. However, the prior art of Schreiber has been cited to teach a sensor on a shoe for operating a dental handpiece as generally claimed, therefore, the applicant’s arguments are moot. 
With respect to the applicant’s arguments that the other references do not cure the deficiencies of Schreiber/Krieger/Lehmann, it is noted that the prior art of Schreiber has been cited and therefore, the applicant’s arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/24/2022